Exhibit 10.2


Execution Version


Right of First Offer Agreement
This Right of First Offer Agreement (“Agreement”) is entered into as of February
28, 2020 (the “Effective Date”), by and among each of Pocahontas Royalties LLC,
a Delaware limited liability company (“PRL”), Natural Resource Partners L.P.
(“NRP”), GP Natural Resource Partners LLC (the “Company”), NRP (GP) LP (the
“GP”), and NRP (Operating) LLC (“OLLC” and together with NRP, the Company, and
the GP, the “NRP Entities”). Each of PRL and the NRP Entities may hereafter be
individually referred to as a “Party” or collectively as the “Parties.”
Recitals
WHEREAS, certain affiliates of the GP, the general partner of NRP, including
Corbin J. Robertson, Jr., Western Pocahontas Properties Limited Partnership, and
Great Northern Properties Limited Partnership, have formed PRL to acquire
Pocahontas Land Company LLC (“PLC”).


WHEREAS, PRL desires to grant to NRP an exclusive right of first offer to
acquire the ROFO Assets (as hereinafter defined) on the terms and subject to the
conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


Article 1: Definitions
The following terms when used in this Agreement have the meanings set forth in
this Article 1.


“Covered Disposition” means a proposed sale or other Transfer of all or
substantially all of the ownership of any ROFO Assets by a Covered Seller.
Covered Dispositions include the sale of all or substantially all of the equity
or assets of PRL or PLC (including by merger or consolidation).


“Covered Seller” means PRL, PLC or any of their respective Subsidiaries.


“Conflicts Committee” means the Conflicts Committee of the Board of Directors of
the Company, as defined in the Partnership Agreement.


“NRP Party” means NRP, OLLC or any of their respective Subsidiaries.


“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of NRP dated as of March 2, 2017, as amended from time to
time.


“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization,
association, government agency or political subdivision thereof or other entity
or organization.


“ROFO Assets” means assets (or entities holding such assets) owned by one or
more Covered Sellers with a fair market value exceeding $2 million (individually
or in the aggregate). ROFO Assets expressly include, without limitation, any and
all of the assets owned by PLC on the date of the acquisition of PLC by PRL;
provided, however, that ROFO Assets exclude surface acreage, assets or rights
other than surface rights that are appurtenant to or necessary for the
development of mineral reserves.


“ROFO Election Deadline” means 10 days after receipt of the ROFO Notice by NRP.


“ROFO Proposal Deadline” means 30 days after receipt of the ROFO Notice by NRP.




        

--------------------------------------------------------------------------------




“ROFO Notice” means written notice delivered by PRL to the Conflicts Committee
that includes a description of the ROFO Assets subject to the proposed Covered
Disposition, and any material information that would be reasonably necessary for
NRP to make a responsive offer to enter into a Proposed Transaction.


“ROFO Response” means a written offer by NRP that sets forth the terms and
conditions pursuant to which NRP would be willing to enter into a binding
agreement with PRL for the Proposed Transaction (including, without limitation,
the purchase price NRP proposes to pay for the ROFO Asset or ROFO Assets and the
other material terms of the Proposed Transaction).


“Proposed Transaction” means the acquisition by an NRP Party of the ROFO Assets
from a Covered Seller, as further described in a ROFO Response.


“Subsidiary” means, with respect to any Person, any other Person in which such
Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (a) at least a
majority ownership interest or (b) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.


“Transfer” includes, without limitation, any sale, transfer, assignment, lease
or conveyance, directly or indirectly, whether through a transfer of assets or
equity interests.


Article 2: Right of First Offer
Section 2.1.    Right of First Offer. PRL hereby grants to NRP an exclusive
right of first offer, as set forth more fully in this Article 2 (the “ROFO”), to
purchase any ROFO Asset that any Covered Seller proposes to Transfer through a
Covered Disposition (other than to a Subsidiary of such Covered Seller that
remains a Covered Seller and remains subject to the obligations of this Article
2 with respect to such ROFO Asset). PRL agrees that it will not consummate a
Covered Disposition of any ROFO Asset to a party other than a NRP Party unless
prior to doing so PRL has presented a ROFO Notice to the Conflicts Committee and
has otherwise complied with all of its obligations under this Agreement. Any
Transfer of any ROFO Assets shall be subject to the ROFO and the procedures
specified in this Article 2, which shall be described in the governing documents
of PRL.


Section 2.2.    ROFO Response. On or before the ROFO Election Deadline, NRP may
provide written notice to PRL whether or not it intends to pursue the Proposed
Transaction. If NRP elects to continue to pursue the Proposed Transaction and
delivers timely notice of such election to PRL before the ROFO Election
Deadline, then NRP shall have the right, on or before the ROFO Proposal
Deadline, to deliver to PRL a ROFO Response. In the ROFO Response, NRP may
assign its rights and obligations under the ROFO to any NRP Party. The decision
whether to submit a ROFO Response and the terms thereof shall be subject to
approval by the Conflicts Committee.


Section 2.3.    ROFO Waiver; ROFO Rejection. If NRP fails to make an affirmative
election or declines to pursue the Proposed Transaction on or before the ROFO
Election Deadline, or if no ROFO Response is delivered to PRL by NRP on or
before the ROFO Proposal Deadline, then NRP shall be deemed to have waived its
ROFO with respect to such ROFO Asset or ROFO Assets. If NRP delivers a ROFO
Response to PRL, PRL may determine, in its sole discretion, not to accept the
terms of such ROFO Response. In the event of any of the foregoing events
described in this Section 2.3, then PRL shall be free to enter into a Covered
Disposition with any third party with respect to the ROFO Asset or ROFO Assets
included in the ROFO Notice, on terms and conditions determined in the sole
discretion of PRL, free and clear of any obligations of PRL under this
Agreement.
Article 3
Section 3.1    Effect of Waiver or Consent. No waiver or consent, express or
implied, by any Party to or of any breach or default by any Party in the
performance by such Party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such Party of the same or any other obligations of such Party
hereunder.




2



--------------------------------------------------------------------------------




Section 3.2    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms and provisions of this Agreement.


Section 3.3    Parties in Interest. This Agreement is binding upon and is for
the benefit of the Parties hereto and their respective successors and permitted
assigns. This Agreement does not alter the terms of existing agreements between
the Parties. This Agreement is not made for the benefit of any Person not a
party hereto, and no Person other than the Parties hereto and their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by virtue of this Agreement.


Section 3.4    Assignment. No Party will convey, assign or otherwise transfer
either this Agreement or any of the rights, interests or obligations hereunder
without the prior written consent of the other Parties hereto (in each of such
Party’s sole discretion), except that NRP may assign its rights and obligations
under the ROFO to any NRP Party as provided in Section 2.2 of this Agreement.


Section 3.5    GOVERNING LAW. THIS AGREEMENT, INCLUDING THE FORMATION, BREACH,
TERMINATION, VALIDITY, INTERPRETATION AND ENFORCEMENT THEREOF, AND ALL
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL IN ALL RESPECTS BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION. FOR THE AVOIDANCE OF DOUBT, IT IS INTENDED THAT 6 DEL. C.
§ 2708, WHICH PROVIDES FOR ENFORCEMENT OF DELAWARE CHOICE OF LAW WHETHER OR NOT
THERE ARE OTHER RELATIONSHIPS WITH DELAWARE, SHALL APPLY.


Section 3.6    Amendment. Except as expressly provided for herein, this
Agreement may be modified, amended or supplemented only by written agreement
executed by PRL and NRP, provided, however, that any amendment or modification
of this Agreement by NRP, other than immaterial administrative or technical
modifications, shall be subject to prior approval of the Conflicts Committee.


Section 3.7    Severability. If any provision of this Agreement or the
application thereof to any Party or circumstance shall be held invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provision to other Parties or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.


Section 3.8    Counterparts. Any Party may deliver executed signature pages to
this Agreement by facsimile transmission to the other Parties, which facsimile
copy shall be deemed to be an original executed signature page. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original, but all of which together will constitute a single instrument.


Section 3.9    Headings. The section headings appearing in this Agreement are
inserted only as a matter of convenience and in no way define, limit, construe
or describe the scope or extent of the Sections, or in any way affect this
Agreement.




3



--------------------------------------------------------------------------------




Section 3.10    Notices. Any notice, request, demand, direction or other
communication required or permitted to be given or made under this Agreement to
a Party shall be in writing and may be given by electronic transmission, hand
delivery, postage prepaid first-class mail delivery, or delivery by a reputable
courier service guaranteeing next business day delivery to such Party at its
address noted below:


To PRL:


1415 Louisiana Street, 24th Floor
Houston, Texas 77002
Attn: John Jeffers
E-mail: jjeffers@quintanaminerals.com


To the NRP Entities:


1201 Louisiana Street, 34th Floor
Houston, Texas 77002
Attn: Vice President & General Counsel
E-mail: kwilson@nrplp.com











[Signature page follows]


4



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Right of First Offer Agreement as of the Effective Date.
 
POCAHONTAS ROYALTIES LLC
 
 
 
 
 
By:
 
/s/ Kai Xia
 
 
 
Kai Xia
 
 
 
Executive Vice President

 
GP NATURAL RESOURCE PARTNERS LLC
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
Craig W. Nunez
 
 
 
President and Chief Operating Officer

 
NRP (GP) LP
 
 
 
 
 
By:
 
GP Natural Resource Partners LLC, its general partner
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
Craig W. Nunez
 
 
 
President and Chief Operating Officer

 
NATURAL RESOURCE PARTNERS L.P.
 
 
 
 
 
By:
 
NRP (GP) LP
 
 
 
 
 
By:
 
GP Natural Resource Partners LLC, its general partner
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
Craig W. Nunez
 
 
 
President and Chief Operating Officer

 
NRP (OPERATING) LLC
 
 
 
 
 
By:
 
/s/ Craig W. Nunez
 
 
 
Craig W. Nunez
 
 
 
President and Chief Operating Officer



Right of First Offer Agreement